Name: Commission Regulation (EEC) No 1818/89 of 23 June 1989 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/22 Official Journal of the European Communities 24. 6 . 89 COMMISSION REGULATION (EEC) No 1818/89 of 23 June 1989 on the supply of various lots of skimmed-milk powder as food aid Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid ("*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 930 tonnes of skimmed-milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex . Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 June 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . (J) OJ No L 168, 1 . 7 . 1988 , p . 7. (  ') OJ No L 136, 26. 5. 1987, p. 1 . O OJ No L 204, 25. 7. 1987, p. 1 . 24. 6. 89 Official Journal of the European Communities No L 177/23 ANNEX I LOT A 1 . Operation Nos ('): 241 /89 to 250/89  Commission Decision of 3 . 3 . 1989 2. Programme : 1989 3 . Recipient : Euronaid, PO box 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (') : see OJ No C 103, 16 . 4 . 1987 5. Place or country of destination : see Annex II 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods : see OJ No C 216, 14 . 8 . 1987, p. 4 (under I . l.B.l to 1.1 .B.3) ; Al to A9 : (*) (6) 0 ; Al 0 : (2) (6) Q (&gt;) 8 . Total quantity : 630 tonnes 9. Number of lots : one ( 10 parts : Al to A10) 10 . Packaging and marking ( l0) : 25 kilograms See OJ No C 216, 14. 8 . 1987, pp. 4 and 6 (under I.1.B.4 and I.l.B.4.3) Supplementary markings on the packaging : see Annex II See OJ No C 216, 14. 8 . 1987, p. 6 (under I.1.B.5) 11 . Method of mobilization f) : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13 . Port of shipment : -  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 25 . 7. 1989 to 8 . 8 . 1989 18 . Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20 . In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (*) : 10 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 17. 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment : 1 . 8 . 1989 to 15 . 8 . 1989 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a l'attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58 , 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (5) : refund applicable on 16 . 6 . 1989, fixed in Commission Regulation (EEC) No 1706/89 (OJ No L 166, 16. 6. 1989, p. 36) No L 177/24 Official Journal of the European Communities 24. 6. 89 LOT B 1 . Operation No (') : 323/89 (Commission Decision of 16 . 3 . 1988) 2. Programme : 1988 3 . Recipient : Guinea-Bissau 4. Representative of the recipient (J) : M. Bernardino Cardoso, Miniistro do Piano, B.P. 6, Bissau, Guine ­ Bissau ; telex 275 PB 5. Place or country of destination : Guinea-Bissau 6 . Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (2) : see OJ No C 216, 14. 8 . 1987, p. 4 (I.l.B.l to 3) 8 . Total quantity : 300 tonnes 9 . Number of lots : one 10 . Packaging and marking : 25 kilograms and see OJ No C 216, 14 . 8 . 1987, pp. 4, 5 and 6 (I.l.B.4.3) Supplementary markings on the packaging : 'ACÃ AO 323/89 / LEITE DESNATADO EM PÃ ' and OJ No C 216, 14 . 8 . 1987, p. 6 (I . 1.B.5) 1 1 . Method of mobilization of the product : Community market  The manufacture of the skimmed ­ milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Bissau 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20. 7. 1989 to 30. 7. 1989 18 . Deadline for the supply : 15. 9. 1989 19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders (4) : 10 . 7. 1989 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 24. 7. 1989 at 12 noon (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3 . 8 . 1989 to 14. 8 . 1989 (c) deadline for the supply : 30 . 9 . 1989 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10% of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/58, 200 rue de la Loi, B-1049 Bruxelles ; telex AGREC 22037 B 25. Refund payable on request by the successful tenderer (5) : refund applicable on 16. 6. 1989 fixed by Commission Regulation (EEC) No 1706/89 (OJ No L 166, 16 . 6 . 1989, p. 36) 24. 6 . 89 Official Journal of the European Communities No L 177/25 Notes : (') The operation number is to be quoted in all correspondence. (2) At the request of the beneficiary the successful tenderer shall deliver, for each action number / shipping number, a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. (') Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. C) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex ;  or by telecopier on one of the following numbers in Brussels :  235 01 32  236 10 97  235 01 30  236 20 05 ( ) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. (6) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a health certi ­ ficate for each action number / shipping number. (7) The successful tenderer shall give the beneficiaries' representatives, at the time of delivery, a certificate of origin for each action number / shipping number. (8) The supplier should send a duplicate of the original invoice to : MM De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. (*) Radiation certificate must be issued by official authorities and be legalized for Sudan . ('") To be delivered on non-returnable one-way pallets, in plastic shrink-wrapped cover. No L 177/26 Official Journal of the European Communities 24. 6. 89 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n del lote Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation du lot Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total del lote (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale du lot (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) Beneficiario Modtager EmpfÃ ¤nger Ã Ã ¹Ã ºÃ ±Ã ¹Ã ¿Ã Ã Ã ¿Ã  Beneficiary BÃ ©nÃ ©ficiaire Beneficiario Begunstigde BeneficiÃ ¡rio PaÃ ­s destinatario Modtagerland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Recipient country Pays destinataire Paese destinatario Bestemmingsland PaÃ ­s destinatÃ ¡rio InscripciÃ ³n en el embalaje Emballagens pÃ ¥tegning Aufschrift auf der Verpackung Ã Ã ½Ã ´Ã µÃ ¹Ã ¾Ã · Ã µÃÃ ¯ Ã Ã ·Ã  Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ±Ã  Markings on the packaging Inscription sur l'emballage Iscrizione sull'imballaggio Aanduiding op de : verpakking InscriÃ §Ã £o na embalagem Al : 60 Euronaid Chile AcciÃ ³n n0 241 /89 / Leche en polvo / Chile / AATM / 91705 / Coyahique via Chacabuco / Destinado a la distribuciÃ ³n gratuita A2 : 180 Euronaid Colombia AcciÃ ³n n ° 242/89 / Leche en polvo / Colombia / Caritas neerlandica / 90302 / BogotÃ ¡ vÃ ­a Santa Marta / Destinado a la distribuciÃ ³n gratuita A3 : 15 Euronaid Colombia AcciÃ ³n n ° 243/89 / Leche en polvo / Colombia / CAM / 92002 / BelalcÃ ¡zar Cauca vÃ ­a Santa Marta / Destinado a la distribuciÃ ³n gratuita A4 : 15 Euronaid Brasil AcÃ §Ã £o n? 244/89 / Leite em pÃ ³ / Brasil / OPEM / 94201 / BelÃ ©m / Destinado a distribuiÃ §Ã £o gratuita A5 : 75 Euronaid AlgÃ ©rie Action n0 245/89 / Lait en poudre / AlgÃ ©rie / NCC / 90700 / Tindouf via Alger / Pour distri ­ bution gratuite A 630 A6 : 75 Euronaid AlgÃ ©rie Action n ° 246/89 / Lait en poudre / AlgÃ ©rie / Oxfam B / 90802 J Tindouf via Alger / Pour distribution gratuite A7 : 15 Euronaid Tunisie Action n0 247/89 / Lait en poudre / Tunisie / Caritas Belgica / 90204 / Tunis / Pour distribu ­ tion gratuite A8 : 30 Euronaid Sudan Action No 248/89 / Milkpowder / Sudan / Caritas Italiana / 90600 / Khartoum via Port Sudan / For free distribution A9 : 30 Euronaid Sudan Action No 249/89 / Milkpowder / Sudan / Caritas Italiana / 90602 / El Abeid via Port Sudan / Por free distribution AIO : 135 Euronaid Sudan Action No 250/89 / Sudan / 91 103 / Port Sudan